


Exhibit 10.8

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This Amendment (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated April 28, 2008, by and between Polypore International, Inc.
(the “Company”), and Robert B. Toth (the “Executive”) is entered into as of this
December 18, 2008, to be effective as of the date hereof.

 

WHEREAS, the Company and the Executive are parties to the Employment Agreement;
and

 

WHEREAS, each of the Company and the Executive wishes to amend the Employment
Agreement in order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, the Employment Agreement is hereby amended as follows (with
terms not otherwise defined in this Amendment having the same meaning as set
forth in the Employment Agreement):

 


1.             THE LAST SENTENCE OF SECTION 4 IS HEREBY REPLACED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 


“EACH ANNUAL BONUS, TO THE EXTENT EARNED WITH RESPECT TO A GIVEN FISCAL YEAR,
SHALL BE PAID TO EXECUTIVE NO LATER THAN MARCH 15 OF THE YEAR AFTER THE YEAR TO
WHICH SUCH ANNUAL BONUS RELATES.”


 


2.             SECTION 8(B)(II)(B) IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


“ANY UNPAID ANNUAL BONUS IN RESPECT OF ANY COMPLETED FISCAL YEAR WHICH HAS ENDED
PRIOR TO THE DATE OF SUCH TERMINATION, WHICH AMOUNT SHALL BE PAID AT THE SAME
TIME SUCH ANNUAL BONUS WOULD HAVE BEEN PAID PURSUANT TO SECTION 4 OF THIS
AGREEMENT HAD SUCH TERMINATION NOT OCCURRED;”


 


3.             SECTION 8(C)(II)(D) IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Continuation of medical benefits for Executive (as applicable) and his covered
dependents, at the same cost paid by Executive (and his dependents, as
applicable) immediately prior to the date of such termination, with the
Company-provided portion of any applicable insurance premium to be paid directly
to the medical insurance carrier on a monthly basis, until the earlier of
(x) the twenty-four (24) month anniversary of the date of such termination and
(y) the date Executive and/or his dependents elect to cease continuation of such
benefits.”

 


4.             SECTION 8(C)(II)(B) IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


“ANY UNPAID ANNUAL BONUS IN RESPECT OF ANY COMPLETED FISCAL YEAR WHICH HAS ENDED
PRIOR TO THE DATE OF SUCH TERMINATION, WHICH AMOUNT SHALL BE PAID AT THE SAME
TIME SUCH

 

--------------------------------------------------------------------------------


 


ANNUAL BONUS WOULD HAVE BEEN PAID PURSUANT TO SECTION 4 OF THIS AGREEMENT HAD
SUCH TERMINATION NOT OCCURRED;”


 


5.             SECTION 8(C)(II)(D) IS HEREBY AMENDED BY INSERTING THE FOLLOWING
IMMEDIATELY AFTER THE LAST WORD THEREOF:


 

“, such continuation to be provided during such period either on an in-kind
basis by means of direct payments by the Company to the person providing such
benefits to the Executive or by means of reimbursement payments to the
Executive, in either case pursuant to the payment or reimbursement schedule
relating to such benefits applicable upon such termination of Executive’s
employment”

 


6.             SECTION 8(D) IS HEREBY AMENDED BY INSERTING THE FOLLOWING
IMMEDIATELY AFTER THE LAST WORD THEREOF:


 

“, payable at the same time such Annual Bonus would have been paid pursuant to
Section 4 of this Agreement had such termination not occurred”

 


7.             SECTION 13 IS HEREBY ADDED TO EMPLOYMENT AGREEMENT AND SHALL READ
AS FOLLOWS:


 


“13.  SECTION 409A COMPLIANCE.


 


A. BENEFITS CONTINUATION.  TO THE EXTENT THAT (I) THIS AGREEMENT PROVIDES FOR
CONTINUATION OF MEDICAL, DENTAL, AND/OR HOSPITALIZATION BENEFITS FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT, (II) SUCH BENEFITS ARE PROVIDED TO
EXECUTIVE THROUGH A COMPANY SELF-INSURED ARRANGEMENT, AND (III) EXECUTIVE
QUALIFIES AS A “HIGHLY COMPENSATED INDIVIDUAL” (WITHIN THE MEANING OF
SECTION 105(H) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)),
(X) SUCH CONTINUATION OF BENEFITS SHALL BE PROVIDED ON A FULLY TAXABLE BASIS,
BASED ON 100% OF THE MONTHLY PREMIUM COST OF PARTICIPATION IN THE SELF-INSURED
PLAN LESS ANY PORTION REQUIRED TO PAID BY EXECUTIVE (THE “TAXABLE COST”), AND,
AS SUCH, EXECUTIVE’S W-2 SHALL INCLUDE THE AFTER-TAX VALUE OF THE TAXABLE COST
FOR EACH MONTH DURING THE APPLICABLE BENEFIT CONTINUATION PERIOD, AND (Y) ON THE
LAST PAYROLL DATE OF EACH CALENDAR YEAR DURING WHICH ANY HEALTH BENEFITS ARE
PROVIDED PURSUANT TO THIS AGREEMENT, EXECUTIVE SHALL RECEIVE AN ADDITIONAL
PAYMENT, SUCH THAT, AFTER PAYMENT BY THE EXECUTIVE OF ALL FEDERAL, STATE, LOCAL,
AND EMPLOYMENT TAXES IMPOSED ON EXECUTIVE AS A RESULT OF THE INCLUSION OF THE
PORTION OF THE TAXABLE COST IN INCOME DURING SUCH CALENDAR YEAR, EXECUTIVE
RETAINS (OR HAS HAD PAID TO THE INTERNAL REVENUE SERVICE ON HIS BEHALF) AN
AMOUNT EQUAL TO SUCH TAXES AS EXECUTIVE IS REQUIRED TO PAY AS A RESULT OF THE
INCLUSION OF THE TAXABLE COST IN INCOME DURING SUCH CALENDAR YEAR.


 


B. PAYMENTS IN INSTALLMENTS.  TO THE EXTENT THAT THIS AGREEMENT PROVIDES FOR ANY
PAYMENTS OF NONQUALIFIED DEFERRED COMPENSATION (WITHIN THE MEANING OF
SECTION 409A OF THE CODE) TO BE MADE IN INSTALLMENTS (INCLUDING, WITHOUT
LIMITATION, ANY SEVERANCE PAYMENTS), EACH SUCH INSTALLMENT SHALL BE DEEMED TO BE
A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A OF THE CODE.

 

2

--------------------------------------------------------------------------------


 


C. REIMBURSEMENTS; IN-KIND BENEFITS. TO THE EXTENT THAT ANY RIGHT TO
REIMBURSEMENT OF EXPENSES OR PAYMENT OF ANY IN-KIND BENEFIT UNDER THIS AGREEMENT
CONSTITUTES NONQUALIFIED DEFERRED COMPENSATION (WITHIN THE MEANING OF
SECTION 409A OF THE CODE), (I) ANY SUCH EXPENSE REIMBURSEMENT SHALL BE MADE BY
THE COMPANY NO LATER THAN THE LAST DAY OF THE TAXABLE YEAR FOLLOWING THE TAXABLE
YEAR IN WHICH SUCH EXPENSE WAS INCURRED BY EXECUTIVE, (II) THE RIGHT TO
REIMBURSEMENT OR IN-KIND BENEFITS SHALL NOT BE SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT, AND (III) THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT OR IN-KIND BENEFITS PROVIDED DURING ANY TAXABLE YEAR SHALL NOT
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT OR IN-KIND BENEFITS TO BE
PROVIDED IN ANY OTHER TAXABLE YEAR; PROVIDED THAT THE FOREGOING CLAUSE SHALL NOT
BE VIOLATED WITH REGARD TO EXPENSES REIMBURSED UNDER ANY ARRANGEMENT COVERED BY
SECTION 105(B) OF THE CODE SOLELY BECAUSE SUCH EXPENSES ARE SUBJECT TO A LIMIT
RELATED TO THE PERIOD THE ARRANGEMENT IS IN EFFECT.


 


D. PAYMENTS UPON TERMINATION OF EMPLOYMENT.  WITH RESPECT TO PAYMENTS OF
NONQUALIFIED DEFERRED COMPENSATION PAYABLE UPON A TERMINATION OF EMPLOYMENT
PURSUANT TO THE TERMS OF SECTION 8(B), (C), AND (D) OF THIS AGREEMENT, EACH
REFERENCE TO A TERMINATION OF EXECUTIVE’S EMPLOYMENT IN SUCH SUB-SECTION (AND
EACH SUCH REFERENCE ELSEWHERE IN THE AGREEMENT THAT CROSS-REFERS TO ANY SUCH
SUB-SECTION) SHALL BE DEEMED TO REFER TO EXECUTIVE’S “SEPARATION FROM SERVICE”
AS DEFINED IN TREAS. REG. § 1.409A-1(H).


 


E. DELAY OF CERTAIN PAYMENTS FOR SPECIFIED EMPLOYEES.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, ANY PAYMENT OF NONQUALIFIED DEFERRED COMPENSATION
(WITHIN THE MEANING OF SECTION 409A OF THE CODE) THAT IS OTHERWISE REQUIRED TO
BE MADE TO THE EXECUTIVE HEREUNDER UPON EXECUTIVE’S SEPARATION FROM SERVICE
SHALL BE DELAYED FOR SUCH PERIOD OF TIME AS MAY BE NECESSARY TO MEET THE
REQUIREMENTS OF SECTION 409A(A)(2)(B)(I) OF THE CODE (THE “DELAY PERIOD”).  ON
THE FIRST BUSINESS DAY FOLLOWING THE EXPIRATION OF THE DELAY PERIOD, EXECUTIVE
SHALL BE PAID, IN A SINGLE CASH LUMP SUM, AN AMOUNT EQUAL TO THE AGGREGATE
AMOUNT OF ALL PAYMENTS DELAYED PURSUANT TO THE PRECEDING SENTENCE, AND ANY
REMAINING PAYMENTS NOT SO DELAYED SHALL CONTINUE TO BE PAID PURSUANT TO THE
PAYMENT SCHEDULE SET FORTH HEREIN.”


 

*              *              *

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

POLYPORE INTERNATIONAL, INC.

 

 

By:

/s/ Michael Graff

 

Name: Michael Graff

 

Title:

 

 

ROBERT B. TOTH

 

 

/s/ Robert B. Toth

 

 

3

--------------------------------------------------------------------------------
